Exhibit 99.1 TriplePoint Venture Growth BDC Corp. Announces Third Quarter 2016 Financial Results Delivered Record Quarterly Total Investment Income and $0.39 Increase In Net Asset Value Per Share Declares Fourth Quarter 2016 Distribution of $0.36 Per Share Menlo Park, Calif., November 7, 2016 — TriplePoint Venture Growth BDC Corp. (NYSE: TPVG) (the “Company” or "TPVG"), the leading financing provider to venture growth stage companies backed by a select group of venture capital firms in the technology, life sciences and other high growth industries, today announced its financial results for the third quarter of 2016.TPVG also declared a fourth quarter 2016 distribution of $0.36 per share. Third Quarter 2016 Highlights: • GAAP net investment income and core net investment income1 of $6.5 million ($0.40 per share). • Net realized and unrealized investment gains of $4.9 million ($0.31 per share). • Four portfolio company exits during the quarter including the acquisitions of Dollar Shave Club and Jet.com, the initial public offering of Nutanix, and the announced acquisition of Endochoice. • Net increase in net assets resulting from operations of $11.4 million, or $0.71 per share. • Net asset value per share increased by $0.39 to $13.44 per share, as of September 30, 2016. • $89.0 million of signed term sheets; closed $69.0 million of new debt commitments to venture growth stage companies. • Funded approximately $15.0 million in new investments with a 15.0% weighted average yield on new loans at origination and received prepayments of $10.0 million in principal balance. • Total investment portfolio fair value at September 30, 2016 of $308.9 million, includes 36 warrant and equity investments with a fair value of $16.3 million. • 15.1% weighted average annualized portfolio yield on debt investments for the third quarter. • Repurchased 295,744 shares of common stock for an aggregate $3.4 million. • Declared a third quarter distribution of $0.36 per share, paid on September 16, 2016. • Subsequent to the end of the third quarter, the Board of Directors extended the Company’s existing $25 million share buy-back program to October 2017. “Our results for the third quarter demonstrate the earnings power of our investment platform,” said Jim Labe, chairman and chief executive officer of TPVG.“We delivered our highest quarterly total investment income, generated substantial realized and unrealized gains, and grew the investment portfolio for the fifth quarter in a row.” “We continue to execute on our strategy of deploying our capital in a disciplined fashion at attractive risk adjusted returns,” said Sajal Srivastava, president and chief investment officer of the Company.“The combination of our growing investment portfolio, strong portfolio yield, portfolio company exits, and share repurchases enabled us to generate earnings in excess of our dividend and increase our net asset value.” Portfolio and Investment Activity 1 Core net investment income is a non-GAAP measure and is provided in addition to, but not as a substitute for, net investment income.Core net investment income represents net investment income excluding the Company’s capital gains incentive fee.See additional information under “Reconciliation of Core Net Investment Income” below. 1 During the third quarter of 2016, the Company entered into $69.0 million of new commitments, funded two loans and one equipment financing totaling $15.0 million in principal balance, and acquired warrants, equity and related investments valued at $0.5 million.The new debt investments funded during the quarter had a 15.0% weighted average annualized portfolio yield at origination. The Company’s weighted average annualized portfolio yield on debt investments for the third quarter was 15.1%; excluding the impact of prepayment income, the weighted average portfolio yield was 13.7%. The Company calculates weighted average portfolio yield as the annualized rate of the interest income recognized during the period divided by the average amortized cost of debt investments in the portfolio at the beginning of each month in the period.1 As of September 30, 2016, the Company had 89 investments in 32 companies, and the total cost and fair value of these investments were $306.6 million and $308.9 million, respectively. Total portfolio investment activity as of and for the three and nine months ended September 30, 2016 and 2015 was as follows: For the Three Months Ended September30, For the Nine Months Ended September30, (dollars in thousands) Beginning portfolio at fair value $ 299,649 $ 208,254 $ 271,717 $ 257,971 New debt investments Principal payments and sale proceeds received from investments Early pay-offs — Accretion of debt investment fees New warrants New equity investments — Payment-in-kind coupon — — Net realized gains (losses) on investments — Net unrealized gains (losses) on investments Ending portfolio at fair value $ 308,857 $ 262,130 $ 308,857 $ 262,130 Signed Term Sheets During the third quarter of 2016, TriplePoint Capital LLC (“TPC”) entered into $89.0 million of non-binding term sheets to venture growth stage companies.All of these opportunities are subject to a number of conditions including completion of due diligence, negotiation of definitive documentation, and investment committee approval, as well as compliance with TPC’s allocation policy.Accordingly, there is no assurance that any or all of these transactions will be completed or assigned to the Company even though the Company is the primary vehicle through which TPC focuses its venture growth stage business. Debt Investment Commitments As of September 30, 2016, the Company’s unfunded commitments totaled $115.5 million of which $38.0 million is dependent upon customers reaching certain milestones. Of the $115.5 million of unfunded commitments, $38.5 million will expire during 2016, $72.0 million will expire during 2017 and $5.0 million will expire during 2018 if not drawn prior to expiration.Since these commitments may expire without being drawn upon, unfunded commitments do not necessarily represent future cash requirements or future earning assets for the Company. 1 The Company’s weighted average annualized portfolio yield on debt investments may be higher than an investor’s yield on an investment in shares of its common stock. The weighted average annualized portfolio yield on debt investments does not reflect operating expenses that may be incurred by the Company. In addition, the Company’s weighted average annualized portfolio yield on debt investments disclosed above do not consider the effect of any sales commissions or charges that may be incurred in connection with the sale of shares of its common stock. 2 Results of Operations For the third quarter of 2016, the Company’s total investment and other income was $12.5 million as compared to $9.2 million for the third quarter of 2015, representing a weighted average annualized portfolio yield on its debt investments of 15.1% during the third quarter of 2016 as compared to 17.5% for the third quarter of 2015. For the nine months ended September 30, 2016, the Company’s total investment and other income was $33.0 million, representing a weighted average annualized portfolio yield on its debt investments of 14.7% as compared to $30.7 million and a weighted average annualized portfolio yield on its debt investments of 16.7% for the nine months ended September 30, 2015. Operating expenses for the third quarter of 2016 were $6.0 million as compared to $4.6 million for the third quarter of 2015.Operating expenses for the third quarter of 2016 consisted of $2.0 million of interest expense and amortization of deferred credit facility costs, $1.4 million of base management fees, $1.6 million of income incentive fee, $0.4 million of administration agreement expenses and $0.6 million of general and administrative expenses. The Company’s operating expenses were $14.8 million and $14.7 million for the nine months ended September 30, 2016 and 2015, respectively.
